Citation Nr: 0106982	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
November 7, 1996, through June 12, 1997.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD, on and after June 13, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969 and from December 1976 to December 1979.  

This appeal arises from an April 1994 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which assigned 
a noncompensable disability evaluation for PTSD, after 
granting service connection for the same.  The notice of 
disagreement was received in June 1994.  The statement of the 
case was issued in January 1995.  The veteran's substantive 
appeal was received in February 1995.  

By a rating action dated in March 1998, the noncompensable 
disability rating for PTSD was increased to 10 percent, 
effective from June 13, 1997.  In a rating decision of July 
1998, the veteran's PTSD was assigned a 30 percent disability 
rating, effective from June 13, 1997.  By a rating action 
dated in May 2000, and in accordance with a favorable 
decision of the Board of Veterans' Appeals (Board) dated in 
September 1999, a 10 percent disability rating was assigned 
for PTSD, from August 12, 1993, through June 12, 1997.

The issues of the veteran's entitlement to an evaluation in 
excess of 10 percent for service-connected PTSD between 
November 7, 1996, and June 13, 1997, and his entitlement to 
an evaluation in excess of 30 percent for his PTSD on and 
after June 13, 1997, were remanded by the decision of the 
Board in September 1999.  The purpose of the Remand was to 
obtain additional medical evidence and to properly advise the 
veteran of changes made to the regulatory criteria employed 
to evaluate mental disorders.  The matter has been returned 
to the Board for final appellate review.

FINDINGS OF FACT

1.  For the period from November 7, 1996, through June 12, 
1997, the symptoms of the veteran's PTSD were not manifested 
by more than mild social and industrial impairment, as 
provided in regulations in effect both prior to, and on and 
after November 7, 1996.

2.  For the period from November 7, 1996, through June 12, 
1997, the veteran did not routinely display symptoms such as: 
suspiciousness; panic attacks (weekly or less often); chronic 
sleep impairment; and mild memory loss.

3.  For the period beginning on June 13, 1997, the symptoms 
of the veteran's PTSD have not been manifested by more than 
definite social and industrial impairment, as provided in 
regulations in effect both prior to, and on and after 
November 7, 1996.

4.  For the period from November 7, 1996, through June 13, 
1997, the veteran did not routinely display symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD, for the period from November 7, 1996, through June 
12, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.7, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (as in effect prior and 
subsequent to Nov. 7, 1996).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD, on and after June 13, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (as in effect prior and subsequent to Nov. 7, 
1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for PTSD in 
August 1993.  He reported that he suffered from 
sleeplessness, anxiety, depression, suicidal ideation, and 
various problems related to his appetite.  He indicated that 
he had participated in combat in service, and the he had the 
service commendation to support this contention.  In this 
regard, service personnel records reflect that the veteran 
was a recipient of the Combat Infantryman Badge and two 
Purple Heart medals.

In December 1993, the veteran was afforded a VA psychiatric 
examination.  The examination report reflected that the 
veteran was diagnosed to have PTSD.  The report also showed 
that the veteran admitted to long-term use of increasing 
amounts of alcohol, numerous arrests, and a poor appetite.  
He also complained that he slept only 3 out of 24 hours 
because of nightmares, and because he was up and down, 
looking out windows, afraid somebody would break into his 
house.  It was also noted, however, that the veteran had not 
lost any weight, and that he was working.  In that regard, 
however, the veteran claimed that his typical day involved 
only going to work, and that, afterwards, he would just go 
home and sit.

As to the veteran's personal appearance and behavior during 
the examination, it was noted that he was clean and neat, 
well developed and well nourished.  He talked constantly, 
however, was hard to distract, and had the odor of alcohol on 
his breath.  At the same time, the veteran was well oriented, 
and he had good recall for recent and remote events.  There 
was also no loosening of associations, blocking, or illogical 
thinking exhibited, and the veteran showed no outward 
evidence of significant depression.  He did seem rather 
anxious to the examiner, however, and his affect was 
described as somewhat shallow, but appropriate.

Following this examination, the Axis I diagnoses were alcohol 
addiction and abuse, as well as PTSD.  It was also noted, 
however, that the veteran had a mixed personality disorder 
manifested by obsessive-compulsive, paranoid, schizoid, and 
sociopathic tendencies.  The examiner also commented that the 
veteran "is describing significant social impairments but is 
working full time.  He seems entirely capable of managing 
funds in his own behalf."

Based upon the findings of the December 1993 VA examination 
report, the RO granted service connection for PTSD.  The 
rating decision was issued in April 1994.  A noncompensable 
(zero percent) disability evaluation was assigned, effective 
from August 1993.

The veteran was afforded a personal hearing before the RO in 
May 1995.  During the course of the proceeding, he testified 
that he would easily become irritated, and was withdrawn from 
his co-workers.  He also indicated that he was counseled a 
number of times by his supervisor at work, to avoid becoming 
"hyper," and concerning his need to "tone down."  
Furthermore, the veteran mentioned his difficulty sleeping 
due to his PTSD, and said that, because of his lack of sleep, 
he would miss work on occasion.  He also commented that he 
would use alcohol to help take his mind off the events he had 
experienced in Vietnam.  At the same time, however, the 
veteran indicated that he had not sought any medical 
professional help for his problems with PTSD.

Thereafter, the veteran was examined again for VA purposes in 
July 1995.  The report from that examination revealed that 
the veteran's complaints had remained unchanged.  He was 
still working, but he continued to drink heavily every day, 
and had many family problems with his wife and children at 
home.  In this regard, the veteran reported that he preferred 
to be alone, and that he was afraid he might lose control and 
hurt his wife sometime.  It was also noted that the veteran 
apparently had been arrested twice in the preceding year, for 
writing bad checks, and that he had not gone to the mental 
hygiene clinic for his psychiatric complaints.  The 
examiner's impression, in that regard, was that the veteran 
refused to go to the clinic because they would ask him to 
give up his drinking, which he was not willing to do.

Again, the veteran was described as well nourished and well 
developed, but there was definite evidence of body odor.  It 
was also noted that he talked constantly, with some rambling, 
although he was described as well oriented, with good recall 
for recent and remote events.  His affect was described as 
shallow, but appropriate, and, while he was anxious, there 
was no evidence of depression.  There was also no evidence of 
psychotic thinking or behavior, although he described 
numerous auditory and visual hallucinations associated with 
flashbacks to Vietnam.  In any case, the veteran's judgment 
and insight were considered fair, and it was noted that the 
"possibility of malingering or manipulation could not be 
excluded."  He seemed to be testing reality adequately.  The 
Axis I diagnoses were as follows:

1.  Alcohol addiction and abuse. 
2.  He may be experiencing symptoms of 
post-traumatic stress disorder but these 
are subjective symptoms. He still has not 
sought any professional help for his 
drinking or psychiatric condition.

The veteran was also diagnosed as having a mixed personality 
disorder, manifested by obsessive-compulsive, paranoid, 
schizoid, and sociopathic tendencies, and the examiner 
commented that the veteran was "describing significant 
social impairments but seems to be working full-time."

The noncompensable evaluation assigned to PTSD was continued 
in an August 1995 rating action.  The RO found that the 
criteria to support a 10 percent disability rating had not 
been established.


The veteran underwent another VA psychiatric examination in 
June 1997.  He said his symptoms of PTSD had been getting 
worse as he got older.  He stated that he became irritated 
more easily, and that he preferred to be by himself.  He 
maintained that he disliked noises and crowds.  He reported 
that he rarely went out in public.  He claimed to own three 
guns.  He said he felt safer when he was able to arm himself.  
The veteran endorsed sleep trouble, alcohol abuse, 
depression, suicidal ideation, an exaggerated startle 
response, and intrusive memories.  He reported that he had 
recently retired from his job with VA.  He denied receiving 
any type of medical care or psychiatric care for his PTSD.  

On mental status examination, the veteran was alert, 
oriented, and cooperative.  His mood was anxious with a mood 
congruent affect.  Speech was rapid with some psychomotor 
agitation.  Facial expression was anxious with fair eye 
contact.  Thought processes were somewhat quickened and 
rapid.  There was no evidence of any current auditory or 
visual hallucinations.  However, the veteran admitted to some 
hallucinations in the evenings.  There was some level of 
paranoia of others.  While he denied homicidal ideation, the 
veteran admitted to some suicidal ideation, with no active 
plan.  His memory was fair for immediate, recent, and remote 
events.  

The diagnoses were PTSD and alcohol dependence.  The veteran 
was assigned a score of 60 on the Global Assessment of 
Functioning (GAF) scale.  The examiner indicated that the 
veteran's social adaptability and interaction with others 
seemed to be mildly impaired, when he was not drinking.  His 
flexibility, reliability, and efficiency on a job were also 
believed to mildly impaired.  However, it was opined that the 
impairment could reach the level of moderate when his sleep 
was poor.  Based upon his examination and the history 
provided by the veteran, the examiner opined that the level 
of disability caused by this PTSD was in the "definite" 
range.  The examiner noted that the veteran's claims folder 
had not been available for review in conjunction with the 
examination.

In March 1998, the noncompensable disability rating assigned 
to the veteran's PTSD was increased to 10 percent, effective 
from June 13, 1997.  The RO found that the rating criteria 
for an increased evaluation had been met.  A supplemental 
statement of the case (SSOC) was mailed to the veteran that 
same month.  In the Reasons and Bases section of the SSOC, 
the RO referred to the "new" criteria for evaluating mental 
disorders, which had been issued effective November 7, 1996.  
However, the SSOC did not contain the legal citation to the 
pertinent part of the Code of Federal Regulations.

Thereafter, by a rating action dated in July 1998, the 10 
percent disability rating assigned to PTSD was increased to 
30 percent.  The effective date of the increase was June 13, 
1997.  In the SSOC mailed in July 1998, the veteran was 
provided with the criteria for rating mental disorders, which 
had been in effect prior to November 7, 1996.  The RO 
indicated that the rating criteria currently in effect had 
been previously furnished to the veteran.

In September 1999, the Board determined that a 10 percent 
disability rating was warranted for the veteran's PTSD from 
August 1993 to November 6, 1996.  The evidence of record for 
that period of time was found to have supported the 
compensable evaluation.  The Board acknowledged that the 
rating criteria for evaluating mental disorders had been 
revised on November 7, 1996, and that the law required that 
the veteran was entitled to a decision on the claim under the 
criteria that were most favorable to him.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  However, the Board 
also noted that the status of the veteran's PTSD prior to the 
change of the regulations could be evaluated under only the 
"old" criteria.  As the veteran had been adequately advised 
of the old rating criteria, the Board held that a final 
decision on the veteran's claim could be made for the period 
prior to November 7, 1996.  

On the other hand, a review of the record was noted to have 
shown that the veteran had not been advised of the legal 
criteria to that part of the Code of Federal Regulations 
where the current or "new" rating criteria for evaluating 
mental disorders could be found.  Moreover, the Board found 
there was no evidence that the veteran had been informed of 
the criteria necessary to establish a rating in excess of 30 
percent under the "new" criteria.  This portion of the 
veteran's appeal was returned to the RO to ensure that the 
veteran was provided due process.

In a letter dated in February 2000, the RO asked the veteran 
to submit the names and addresses of any health care 
professionals who had provided psychiatric care to him since 
November 1996.  To date, the veteran has not responded to 
this inquiry.

The veteran was afforded a VA PTSD examination in April 2000.  
He had multiple physical complaints to include back and leg 
pain, headaches, and numbness of the arm.  He reported that 
he had been married for 32 years, and that he had two grown 
children.  He gave a history of drug and alcohol abuse.  He 
stated he had recently left his job as a dishwasher due to 
low back and leg pain.  The veteran indicated that he had 
worked for VA for 11 years, and that he had taken an early 
retirement in order to provide better medical care for his 
mother.  He said he did not regret this decision.  He said 
his PTSD caused irritability, intrusive memories, nightmares, 
and sleep difficulty.  He stated that he tended to avoid 
social interaction.  

On mental status examination, the veteran appeared as a well-
nourished man who made good eye contact.  His clothes were 
clean, but had rips and tears in them.  His hygiene appeared 
to be good.  His speech was pressured.  It was often 
difficult to redirect the veteran.  He was alert and fully 
oriented, with a fund of knowledge appropriate for his level 
of education.  The veteran stated his mood was angry.  His 
affect was appropriate.  He was labile and became irritated, 
but was able to calm down when given time.  Thought processes 
showed some signs of loosening.  The veteran admitted 
suicidal ideation and said he had thought of taking his life 
with a gun he owned.  He stated he had decided not to take 
his life because of concern of how such an action would 
impact his wife and grandchildren.  He said he also 
experienced homicidal ideation and was prone to road rage.  
There was no evidence of auditory or visual hallucinations.  
There was evidence of some paranoia.  His attention and 
judgment of hypothetical situations was impaired.  

The diagnosis was chronic PTSD.  The veteran was assigned a 
score of 61 on the GAF scale.  The examiner stated that the 
veteran had been minimally functioning, with psychological 
disturbance that impaired his social adaptation and 
interactions.  He said the veteran did not function 
successfully in social situations.  His flexibility and 
efficiency in an occupational setting were noted to be 
impaired.  However, the examiner said this impairment seemed 
to be the result of physical disabilities, including 
headaches and arthritis.  The examiner also found there was 
no evidence that the veteran's PTSD had worsened over the 
past years, or that his difficulty with employment was the 
result of this PTSD.  Overall, it was believed that the 
veteran's level of disability appeared to be in the moderate 
range because his ability to think, concentrate, and perform 
mathematical calculations remained intact.  As he was able to 
maintain family relationships, the veteran's impaired 
judgment was not deemed to be a problem.  The examiner noted 
that the veteran's claims folder and a copy of the September 
1999 Remand had been reviewed in conjunction with the 
examination.

By a rating action dated in May 2000, the noncompensable 
disability evaluation for PTSD was increased to 10 percent 
for the period prior to November 7, 1996.  This was in 
accordance with the Board's September 1999 decision.  The RO 
also continued the 10 percent disability rating from November 
7, 1996, to June 12, 1997, on the basis that the veteran's 
condition appeared to have been essentially the same during 
that period.  Further, it was found that the evidence of 
record did not support a rating in excess of 10 percent for 
PTSD for that period, between November 7, 1996, and June 12, 
1997, under either the old or new rating criteria.  
Similarly, the RO held the criteria necessary to support a 
rating in excess of 30 percent, on or after June 13, 1997, 
had not been established.  An SSOC was mailed to the veteran 
in June 2000.  The SSOC contained a citation to the revised 
criteria for rating mental disorders.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent psychiatric examination was 
adequate concerning the issue at hand, and that there is no 
indication that there are relevant post-service medical 
records available that would support the veteran's claim and 
are not of record.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. §§ 5103, 5103A.  See Public 
Law 106-475, Veterans Claims Assistance Act of 2000, 114 
Stat. 2096 (Nov. 9, 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

At the outset, the Board reiterates, as has been discussed 
above, that the criteria used to determine the extent to 
which psychiatric disorders are considered disabling were 
amended, effective November 7, 1996.  To that extent, the 
record shows that the veteran has had notice of the old and 
new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims has held that, where pertinent 
law or regulation changes after a claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, supra.  
In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant will therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to November 7, 1996, VA cannot apply the 
revised provisions of the mental disorder rating schedule.  
See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 12 
Vet.App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. 
Cir. Oct. 28, 1999).

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; in 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (as in effect prior to November 7, 1996).  The 
severity of disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful employment and decrease in work efficiency.  VA 
could not under-evaluate the emotionally sick veteran with a 
good work record, nor could VA over-evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to Nov. 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to Nov. 7, 1996).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(as in effect on and after Nov. 7, 1996).

A.  Rating in Excess of 10 Percent

For the period between November 7, 1996, and January 12, 
1997, the veteran's service-connected PTSD has been evaluated 
as 10 percent disabling.  Under the rating criteria in effect 
prior to November 7, 1996, a 10 percent rating for PTSD was 
assigned when the impairment was less than the criteria for 
the 30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating for PTSD was assigned when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assignable when the ability to establish and 
maintain effective or favorable relationships was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assignable when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, with 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1999).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by that interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West Supp. 1999).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set 
forth, in pertinent part, below:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of  only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication . . . 
. . . . . . . . . . . . . . . . . . . .  
10

38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2000).

The Board finds that an evaluation in excess of 10 percent 
for the period between November 7, 1996, and June 12, 1997, 
was not warranted under the old or new rating criteria.  The 
evidence considered pertinent to this period is the same 
evidence that was reviewed and discussed by the Board in the 
September 1999 decision.  In this regard, the Board held that 
the findings of the December 1993 and July 1995 VA 
examinations did not support an evaluation in excess of 10 
percent under the "old" rating criteria.  There is no 
indication that the veteran received any type of psychiatric 
care or treatment since his July 1995 VA examination.  
Therefore, the evidence of record has remained unchanged.  
The Board therefore finds that a continuation of the 10 
percent disability rating under the "old" rating criteria 
would be appropriate.


Further, in viewing the veteran's disability picture under 
the "new" criteria, the Board is also unable to find that a 
rating in excess of 10 percent was warranted.  The evidence 
of records fails to show that the symptoms of the veteran's 
psychiatric disability caused depressed mood, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The veteran's account of having 
sleep difficulties has been considered.  However, there was 
no evidence during this period that the sleep difficulties 
amounted to chronic sleep impairment. The Board recognizes 
that the veteran reported having visual and auditory 
hallucination at his July 1995 VA examination.  It was noted, 
however, that he seemed to be testing reality adequately.  
Further, the "possibility of malingering or manipulation 
could not be excluded."  Thus, while he was found to be 
"anxious", most of the symptoms required to evaluate the 
veteran's PTSD as 30 percent disabling were not present.  

The preponderance of the evidence is therefore against 
entitlement to a disability rating in excess of 10 percent 
for the veteran's PTSD, for the period from November 7, 1996, 
through June 12, 1997.  Consideration has also been given to 
assigning a staged rating; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Further, the 
Board has considered the assignment of an increased 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not established, however, as it has not been 
shown by the evidence, nor has it been contended, that the 
PTSD has caused marked interference with employment or 
frequent periods of hospitalization, or otherwise presented 
an exceptional or unusual disability picture.

B.  Rating in Excess of 30 Percent

Following the veteran's June 1997 VA psychiatric examination, 
his service-connected PTSD was assigned a 30 percent 
disability rating.  Again, prior to November 1996, a 30 
percent rating for PTSD was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assignable when the ability to establish and 
maintain effective or favorable relationships was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

Here, the Board finds that an evaluation in excess of 30 
percent is not warranted under the old or the new rating 
criteria.  The veteran reported at his April 2000 VA 
examination that he had had a difficult time retaining and/or 
obtaining employment since he opted for early retirement from 
VA.  His employment history, however, must be viewed in its 
entirety.  In this regard, the evidence of record clearly 
shows that the veteran was employed by VA for approximately 
11 years.  The veteran has repeatedly indicated that he chose 
to retire early because of the need to provide greater 
medical care for his mother.  He also reported that his 
current problems with maintaining employment were related to 
disabilities of the back and leg.  Further, while his 
flexibility and efficiency in the occupational setting were 
found to be impaired, the report of the April 2000 
examination indicated that this impairment appeared to be the 
result of his physical problems.  Moreover, the VA examiner 
determined that his psychiatric incapacity was, at worst, 
only moderate.  "Moderate" impairment has been held to be 
analogous with "definite" industrial incapacity.  See Hood 
v. Brown, supra.  In other words, there was no indication 
that the veteran's service-connected PTSD caused considerable 
industrial impairment.

With regard to social impairment, the veteran reported that 
he was married, and that he was living with his wife and his 
son.  His wife was described as understanding of his 
condition.  Further, he denied receiving any routine 
psychiatric treatment or using medications for the symptoms 
of his PTSD.  While he reported behavior that isolated him 
from conventional forms of social interaction, we find that 
the evidence supports a finding of definite, but no greater, 
social impairment.  Thus, in considering the criteria in 
effect prior to November 7, 1996, there was little evidence 
that the veteran's disability had caused considerable 
impairment of his industrial capacity.

Moreover, in viewing the veteran's disability picture under 
the new criteria, the Board is also unable to find that a 
rating in excess of 30 percent would be appropriate.  The 
evidence of record fails to show that the veteran routinely 
displayed symptoms of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective social relationships.  We acknowledge 
that the veteran's judgment was described as "impaired" 
during his April 2000 VA examination.  The examiner found, 
however, that the impaired judgment was not a problem, 
because the veteran retained his ability to maintain family 
relationships.  Moreover, even considering the fact that the 
veteran's judgment was noted to be impaired, most of the 
symptoms which would be required to evaluate the veteran's 
PTSD as 50 percent disabling were not present.  

In view of the foregoing, the preponderance of the evidence 
is against entitlement to a disability rating in excess of 30 
percent for the veteran's PTSD for the period on and after 
June 13, 1997.  Consideration has again been given to 
assigning a staged rating; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  See 
Fenderson v. West.  The Board has also considered the 
assignment of an increased evaluation in this case on an 
extra-schedular basis, under 38 C.F.R. § 3.321(b)(1).  As 
above, a basis for an extra-schedular evaluation is not 
shown.  There is no evidence, nor has it been alleged, that 
the service-connected PTSD has caused marked interference 
with employment or frequent periods of hospitalization, or 
that it has otherwise presented an exceptional or unusual 
disability picture.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD), 
between November 7, 1996 and June 12, 1997 is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD, on and after June 13, 1997 is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

